Citation Nr: 0006696	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-12 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left hip 
condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back condition.

(The issue of whether there was clear and unmistakable error 
in a 1984 Board decision that denied service connection for a 
back condition is the subject of a separate Board decision, 
Docket No. 98-02 152A.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel
INTRODUCTION

The veteran had active military service from September 1940 
to November 1945.

This matter arises from a January 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which denied the veteran's claim 
for service connection for a left hip disability and an  
application to reopen a claim for service connection for a 
back condition.  The veteran submitted a timely notice of 
disagreement to that decision and indicated at that time that 
he wished to claim clear and unmistakable error (CUE) in the 
original rating decision that denied the claim for service 
connection for a back condition.  In February 1998, the RO 
issued a statement of the case regarding service connection 
for left hip and new and material evidence to reopen the back 
claim.  The veteran submitted a substantive appeal in August 
1998 and included a request that the Board of Veterans' 
Appeals (Board) reconsider his claim for service connection 
for a back condition on the premise that the June 1984 Board 
decision contained CUE.  While it appears that the veteran 
has limited his claim to a motion for revision based upon 
CUE, he also argues that his claim for a back condition 
should be reopened based upon "new criteria set forth by 
CVA."  Moreover, his service representative has submitted 
written argument pertaining to the issues of service 
connection for a left hip disability and whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a back condition.  Therefore, the 
Board will proceed with appellate review and the motion for 
revision or reversal of the June 1984 Board decision based on 
CUE will be addressed in a separate decision. 


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the a 
left hip condition, to include arthritis, and military 
service, nor is there any medical evidence to show that leg 
length shortening, which existed prior to service, was 
chronically worsened while the veteran was on active duty. 

2.  In a June 21, 1984 decision, the Board denied entitlement 
to service connection for a back disorder on the basis that a 
chronic back disorder was not shown during service or for 
many years thereafter.

3.  There has been no evidence received subsequent to the 
June 1984 Board decision that by itself, or in connection 
with evidence already of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
a back condition. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
hip condition is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).
 
2.  The June 1984 Board decision denying entitlement to 
service connection for a back condition is final.  
38 U.S.C.A. § 7104(b) (West 1991).

3.  New and material evidence has not been received since the 
June 1984 Board decision, and the veteran's claim of 
entitlement to service connection for a back condition has 
not been reopened.  38 U.S.C.A. § 5108 (West 1991), 38 C.F.R. 
§ 3.156 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Left Hip Condition

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  Service connection may also 
be granted for arthritis if manifest to a compensable degree 
within a year post-service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

However, before proceeding to review the merits of the 
claims, the Board must first evaluate whether the veteran has 
crossed the threshold of establishing a well-grounded claim 
for service connection.  In this regard, the veteran must 
submit evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is meritorious or capable 
of substantiation.  38 U.S.C.A. § 5107(a).   

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (Court) as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 91 
(1990).  "[W]here the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In the instant case, the veteran has failed to meet his 
burden of establishing a well-grounded claim as there is no 
competent medical evidence to show that his left hip 
condition began during service or was aggravated by his 
military service.  The service medical records reflect that 
the veteran had a 3/4 inch shortening of his left leg, cause 
undetermined, that existed prior to his entry to service.  
While the shortened left leg may have been initially 
discovered during service, the military physician who noted 
the condition also noted that it existed prior to service.  
There is no preenlistment examination of record to raise a 
presumption of soundness.  In fact, the only medical evidence 
dated during service that pertains to leg length shortening 
indicates that it existed prior to service.  There is no 
medical evidence to show that the shortened left leg was a 
disability that increased in severity during service.  It is 
pertinent to note that, when the veteran filed his original 
claim for VA compensation benefits (service connection for a 
back condition), he did not claim any other disability, 
including leg length shortening or a left hip disability.  
His original claim for service connection for a left hip 
condition was not filed until 1997, more than 50 years after 
service.   

As to the medical evidence dated in recent years, the Board 
notes that a report of a September 1997 examination includes 
a diagnosis of degenerative arthritis of the left hip.  The 
examiner did not provide an opinion that links the veteran's 
hip disability to service.  There is no medical evidence of 
record that shows a nexus between arthritis of the left hip 
and service.  The September 1997 examiner did note a history 
of shortness of the left leg since service and the veteran 
indicated at that time that he did not notice the shortened 
left leg before service, but he also reported that he always 
walked with a limp.  In any event, as noted above, the 
service medical records clearly show that the leg length 
shortening preexisted service.  To the extent that this 
history obtained more than 50 years after service might be 
construed as offering an opinion that the leg length 
shortening began during service, such a medical opinion is 
based on an inaccurate factual premise, as there is no 
indication that the examiner reviewed the service medical 
records, which clearly shows that it preexisted service.  
Thus, that opinion in September 1997, to the extent that it 
can be construed as such, has no probative value and is not 
material evidence.  Reonal v. Brown, 5 Vet. App. 458 (1993).  

Accordingly, the Board concludes that as there is no medical 
evidence to show that the veteran's shortened left leg began 
during service, or was aggravated by service, and there is no 
medical evidence of a nexus between military service and 
subsequent left hip arthritis, the claim must be denied as 
not well grounded.  

In addition, the Board recognizes that this claim is being 
disposed of in a manner that differs from that used by the 
RO.  The RO denied the veteran's claim on the merits, while 
the Board has concluded that the claim is not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded claim analysis."  Meyer v. 
Brown, 9 Vet. App.  425, 432 (1996).   

The Board is aware of no circumstance in this matter which 
would constitute notice to the VA that relevant evidence may 
exist or could be obtained, which, if true, would serve to 
render plausible the veteran's claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997).  Also, the Board views its 
discussion above sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection denied herein.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  

II.  New and Material Evidence

In May 1982, the veteran claimed entitlement to service 
connection for a back condition based upon injury during 
service.  He reported that he was treated for his back 
condition during service and immediately thereafter for about 
5 years.  He stated that he was diagnosed as having 
degenerative disc disease sometime in 1977.  The Board denied 
the veteran's claim in June 1984.   

The evidence before the Board at the time of the June 1984 
decision included service medical records, witness 
statements, and a transcript of the veteran's September 1983 
RO hearing.  The veteran's service medical records were 
limited to a single report of an April 1945 diagnosis of an 
acute, moderately severe lumbar strain.  The RO attempted to 
obtain further service medical records but was informed by 
the National Personnel Records Center (NPRC) that if there 
were any further records, they would have been destroyed by 
fire in 1973.  The veteran submitted several lay statements 
from his former wife and two service friends, attesting to 
his back problems after separation from service.  He also 
submitted a nurse's statement attesting that the doctor she 
worked for treated the veteran for back problems from 1956 to 
1975.  The physician died in late 1975.

Also before the Board was a September 1982 private 
physician's statement which provided the initial record of a 
diagnosis of arthritis and degenerative disc disease.  The 
physician had performed a physical evaluation of the veteran 
and had noted no specific abnormality of the back.  Straight 
leg raising tests and all reflexes were normal, but X-rays 
revealed moderately extensive arthritis with degenerative 
disc disease at L2, L4, and L5.   

The veteran's September 1983 hearing testimony included his 
report of injury to his back during service and his request 
at separation that a notation be made in his record that he 
had a back disability.  He further testified that he sought 
treatment for his back right after separation from service 
and continued for approximately 5 years.  He did not seek 
treatment again until 1956 because he felt he was not getting 
any help for his problem.  The veteran stated that he had 
been self-employed as a welder since 1937 and continued on a 
part-time basis.  He acknowledged that his work always 
involved some lifting but he used mechanical assistance when 
necessary.  He stated that he had never injured his back at 
work.  

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  A three-part 
analysis is to be applied when a claim to reopen is 
presented.  Winters v. West, 12 Vet. App. 203, 205-206 
(1999); and Elkins v. West, 12 Vet. App. 209, 215-218 (1999).  
The first step is to determine whether new and material 
evidence has been presented pursuant to 38 C.F.R. § 3.156(a).  
If so, there must then be a determination whether the claim 
presented is well grounded under 38 U.S.C.A. § 5107(a).  If 
the claim is not well grounded, the "adjudication process 
must come to a screeching halt despite reopening because a 
claim that is not well grounded cannot be allowed."  See 
Winters, 12 Vet. App. at 206.  If the claim is well grounded, 
then the VA must ensure that the duty to assist has been 
fulfilled before proceeding to the third step of a merits 
adjudication.  See Hodge v. West 155 F.3d 1356 (Fed. Cir. 
1998). 

For purposes of the first step of the analysis, new and 
material evidence means evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  That is, if the evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability it 
should be considered, regardless whether it changes the 
original outcome.  See Hodge, 155 F.3d at 1363.  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

In the instant case, the only evidence submitted is a VA 
examination report of September 1997, which includes a 
diagnosis of degenerative disc disease of the lumbosacral 
spine.  The veteran reported his history of injury to the VA 
examiner, who noted the veteran's complaints of back pain 
since separation from service.  The physical examination 
revealed limited motion of the spine with some tenderness 
over the lumbar spine.  The examiner further noted that the 
veteran brought with him a record indicating a past diagnosis 
of degenerative disc disease as well as degenerative 
arthritis of the hip.  

In assessing the applicable evidence of record, the Board 
concludes that the veteran has failed to submit new and 
material evidence to warrant reopening his claim.  The VA 
examination report of September 1997, while "new" in that 
it had not been previously considered, is essentially 
cumulative of previously considered evidence in that it 
merely notes the veteran's history of an inservice back 
injury, which is not in dispute as it is shown be the service 
medical records; this evidence simply contains a self-
reported history from the veteran which was recorded by the 
medical examiner, unenhanced by any additional medical 
comment by that examiner; it does not constitute competent 
medical evidence for the purpose of providing material 
evidence to reopen a claim.  LeShore v. Brown, 8 Vet. App. 
406 (1995).  The physician who examined the veteran in 
September 1997, more than 50 years after service, did not 
provide a medical opinion linking the veteran's current back 
disability, diagnosed as degenerative disc disease of the 
lumbosacral spine, to service. 
Accordingly the Board finds that there is no evidence 
submitted, which by itself, or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Thus, it 
follows that the claim for service connection for a back 
condition has not been reopened.  The Board views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to reopen his claim for service 
connection.  See Graves v. Brown, 8 Vet. App. 522, 524-525 
(1996); Robinette v Brown, 8 Vet. App. 69, 77-78 (1995). 


ORDER

Entitlement to service connection for a left hip condition is 
denied.

The application to reopen a claim of entitlement to service 
connection for a back condition is denied.




		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

